Citation Nr: 1202943	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  08-21 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a disability manifested by impaired vision. 

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension, to include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to December 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which found that new and material evidence had not been submitted to reopen a claim of service connection for hypertension and denied entitlement to service connection for bilateral tinnitus and vision affliction. 

In March 2010, the Veteran failed to appear at a hearing before the Board at the RO.   The request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2011).  

In July 2010, the Board denied service connection for tinnitus, and remanded the remaining claims. 

Additional VA treatment records have been added to the Veteran's Virtual VA efolder.  However, these records do not contain evidence pertinent to the issues on appeal, hence, it is not necessary to insure that the RO consider them in the first instance.  38 C.F.R. § 20.1304.

 
FINDINGS OF FACT

1.  The current disabilities manifested by impaired vision, namely impaired visual field and age related macular degeneration, are not due to a disease or injury in service. 
 
2.  An unappealed September 2001 rating decision denied service connection for hypertension as the evidence of record did not establish a nexus between such a condition and service. 

3. The evidence received since the September 2001 rating decision denying service connection for hypertension is cumulative of information of that was previously considered and does not relate to an element of the claim, or raise a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a vision disorder are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.303(b), 3.307, 3.309 (2011). 

2.  The September 2001 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

3.  Evidence received since the September 2001 rating decision denying service connection for hypertension is not new and material, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a petition to reopen, the Court has held that VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant. 

The Court elaborated that the VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In a pre-adjudication letter dated in November 2007, the RO informed the Veteran of a date and bases of a previous denial of his claim for service connection for hypertension.  The Veteran was also informed of the appropriate definitions of new and material evidence and of the evidence needed to substantiate the underlying claim for service connection, including the disability-rating and effective-date elements of the claims.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records, and SSA records.  

The Veteran was not afforded a VA examination for his claimed disabilities.  VA has no duty to provide an examination prior to reopening the claim for service connection for hypertension.  38 C.F.R. § 3.159(c)(4)(iii) (2011).  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); Id. at 83.

Nonetheless, evidence of a link between current disability and service must be sufficient and, the Board must consider lay evidence, but give it whatever weight it deems it is entitled to.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a Veteran's conclusory statements regarding causation were not sufficient to necessitate a VA examination in the absence of medical evidence, and that medical examinations are not to be routinely and automatically provided to all Veterans in disability cases involving nexus issues).
 
In this case, as explained in greater detail below, the Veteran has reported that he needed to use glasses shortly after his return from Vietnam, but the Board has found this report to be incredible, and there is no other evidence that his current visual impairment may be related to service.  

The Board remanded these issues in July 2010 to obtain Social Security Administration (SSA) records.  The SSA records have been associated with the claims folder.  The Board finds this development action to reflect substantial compliance with the July 2010 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service Connection Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain disabilities, including psychosis, that were manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

Congenital or developmental defects and refractive error of the eye are not considered diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A Veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202-53,216, 53,205 (Aug. 31, 2010). 

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

(i) Service connection for impaired vision

In his January 1967 report of medical history completed for enlistment into service, the Veteran noted that he had worn glasses or contact lenses.  His enlistment examination reflected that he had uncorrected 20/20 vision in both eyes.  In the December 1969 report of medical history for separation, the Veteran again reported that he had worn glasses.  The examination for separation from service showed that he had uncorrected 20/20 vision in both eyes.  

Service records confirmed that the Veteran served in Vietnam.  

VA treatment records, dated in August 1996, reflected that the Veteran had a massive stroke necessitating emergency surgery.  No findings of visual impairment were reported at the time.  VA records show; however, that In October 1996, he complained of vision problems and was afforded an optometry consultation.  A November 1996 VA optometry clinic note stated that he failed to report for the consultation.  

VA treatment records, dated in October 1997, reflect that the Veteran was found to have hyperopia and presbyopia.  

During an April 1998 SSA evaluation, a physician noted that the Veteran had slightly blurred vision following a stroke.  He had uncorrected visual acuity of 20/100 in his right eye and 20/40 in his left eye; corrected to 20/25 in the right eye and 20/20 in the left.  

VA treatment records from February 2005 show that the Veteran reported blurred vision as associated with a stroke.  

VA ophthalmology records, dated in April 2007, reflect that the Veteran complained of peripheral vision loss in the right eye following a stroke.  He had not worn prescription glasses in several years.  He was currently using over the counter reading glasses, but found that they were not strong enough.  He was not taking any medication for either eye.  A detailed clinical examination was performed.  The ophthalmologist diagnosed dry age-related macular degeneration, neurovascularization without glasses, and presbyopia with decreased visual acuity of the right eye due to age related macular degeneration, visual field defect, or refractive amblyopia.  He also noted a subjective visual field defect with history of a 1996 aneurysm necessitating surgery.  

VA treatment records, dated in February 2008, showed that the Veteran was using prescription glasses.  

In an August 2010 statement, the Veteran asserted that his vision loss was due to Vietnam service.  He stated that he did not have glasses before going to Vietnam and needed them shortly after his return.  

It is the Board's fundamental responsibility to evaluate the probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  

Diagnoses pertaining to refractive errors are not considered a disability for service connection purposes.  Service connection for any refractive error is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994); 38 C.F.R. § 3.303(c).  

The Veteran contends the claimed visual field defect (blurry vision) and macular degeneration are related to service.  He is competent to report visual disorders capable of lay observation.  Layno.  He is competent to report that he began to experience vision problems on his return from Vietnam, and that he first wore glasses at that point.  This report; is however, contradicted by the record documenting that he wore glasses prior to entering service.  Hence, to the extent he is reporting a continuity of symptomatology beginning in service, the report is not credible.

The Veteran has also contended that his visual impairment is related to exposures in Vietnam.  This is something that would not be subject to lay observation, and competent medical evidence of a link between in-service exposure and current disability would be needed.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  The Veteran has not been shown to have the training or experience to offer the opinion that his current visual impairments are related to exposures in Vietnam.  His reports of a nexus; therefore have no probative value.  Caluza.

There is no other evidence linking the Veteran's current visual impairment to a disease or injury in service.  The medical evidence suggests his complaints of blurry vision are associated with the August 1996 stroke.  See VA treatment records, dated October 1996; SSA assessment, dated April 1998.  Similarly, the April 2007 VA Ophthalmologist notes a stroke history in his assessment of a subjective visual defect.

VA treatment notes from April 2007, indicate that the Veteran has current macular degeneration, but that it is age related.  This is supported by VA optometry records, dated in October 1997, that do not include clinical findings of macular degeneration.  In any event there is no evidence that this condition was present in service or is otherwise linked to service.  

Because the Veteran served in Vietnam, he is presumed to have been exposed to herbicides, including Agent Orange; but none of his current eye conditions are among the diseases subject to presumptive service connection on the basis of such exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim.  Since the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

(ii) Petition to reopen the claim for service connection for hypertension.  

A decision denying a claim, which has become final may not thereafter be reopened and allowed on the same factual basis.  38 U.S.C.A. § 7105(d)(3).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b) (2011).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If new and material evidence is found during this period, the decision does not become final.  Id.

In September 2001, the RO denied the Veteran's claim for service connection for hypertension because there was no evidence of a nexus.  The Veteran was notified of the RO's decision and did not submit a notice of disagreement or additional evidence within a year of the decision.  The September 2001 RO decision became final.  Id.; see 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.104, 20.1103.

Evidence considered in the September 2001 RO decision includes service treatment records, which contained no findings of elevated blood pressure; a February 2001 statement, in which the Veteran argued that he did not receive a discharge examination, that such an examination would have shown elevated blood pressure, and that his blood pressure was measured at a family member's house several months after service, and was told that it was elevated.  

Also of record were VA treatment records showing a hypertension diagnosis and reporting a history of uncontrolled hypertension over the two years prior to his hospitalization for a stroke in 1996.

No evidence was received within the appeal period following the 2001 denial.  Cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Hence, no new and material evidence was received during that period.

Updated VA treatments records, and SSA disability records have been associated with the record.  Notably, an SSA assessment reports that the hypertensive condition began sometime in 1995.  The Veteran submitted an August 2010 statement reporting that he experienced an elevated heart rate while serving in Vietnam and believed it was the underlying cause of his hypertension.  

The additional evidence is new in that it was not previously of record.  However, it is cumulative to the extent it merely confirms the prior diagnosis of hypertension.  The competent and newly received evidence does not relate to the element of the previous denial that was found to be lacking, evidence of a nexus to service.  

The Veteran's report of a racing heart beat and stress in service is new, and he is competent to report such symptoms; but his opinion that this was related to hypertension is not competent.  It would require medical expertise to attribute a racing heart or stress to hypertension as opposed to some other cause; or to say that these symptoms lead to hypertension.  

In addition, his assertion that one condition is related to another would not be sufficient to trigger VA's duty to provide an examination.  Waters.  As such, the additional evidence would not trigger VA's duty to provide an examination.  Shade.  The additional medical evidence received indicates that hypertension was not identified until many years after service, and it is completely silent for any possible etiology to active service.  

Even when the newly received evidence is considered in conjunction with his earlier report of being told of an elevated blood pressure shortly after service; the evidence would not trigger a duty to provide an examination.  His earlier report did not indicate that there was any ongoing symptomatology and noted only an isolated finding after service.  The subsequently received evidence also shows no ongoing symptomatology or findings.

In sum, the newly submitted evidence does not raise a reasonable possibility of substantiating the claim in light of Shade.  

As noted above, ischemic heart disease has been added to the list of diseases presumptively service connected in Vietnam veterans exposed to herbicides, but hypertension has not been added to the list.  The record does not show that the Veteran currently has ischemic heart disease, nor is there any evidence of hypertension related to that disease.  Accordingly, the new presumption would not establish a new factual basis for service connection.  Cf. Pelegrini v. Nicholson, 18 Vet. App. 112, 125-6 (2004) (creation of a new presumption of service connection created a new factual basis for the claim without the need for new and material evidence to reopen).

The petition to reopen the claim for service connection for hypertension is denied.  


ORDER

Service connection for vision impairment is denied.

New and material evidence not having been received, the petition to reopen the claim for service connection for hypertension is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


